Citation Nr: 1828093	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the reduction of the disability rating for low back degenerative arthritis from 20 percent to 10 percent, effective November 12, 2013, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to June 1995 and from October 1995 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

At that time, testimony was taken on the issue of entitlement to total disability based on individual unemployability (TDIU).  It appears that the Veteran first applied for TDIU in his September 16, 2014 VA Form 21-526EZ, Fully Developed Claim.  The RO has granted a 100 percent rating for service-connected posttraumatic stress disorder and special monthly compensation (SMC) at the housebound rate both effective September 16, 2014.  Therefore, the issue of entitlement to TDIU is moot and no longer on appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


FINDING OF FACT

The improvement in the Veteran's low back disability was not maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of the disability rating for low back degenerative arthritis from 20 percent to 10 percent, effective November 12, 2013, was improper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5242 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The reduction in this case did not affect the compensation to which the Veteran was entitled to receive at the time the reduction was effectuated on November 12, 2013.  Therefore, the procedural requirements of 38 C.F.R. § 3.105 do not apply.

In this case, the 20 percent rating for service-connected low back disability was in effect for less than 5 years; thus, the provisions of 38 C.F.R. § 3.344(c) are applicable.  Reexamination disclosing improvement . . . will warrant reduction in rating.

Nonetheless, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000); see also 38 C.F.R. § 3.344.  In determining whether a veteran's ability to function under the ordinary conditions of life and work, the Board will look at post-reduction evidence.

To the extent relevant for the lumbar spine, the General Rating Formula for Diseases and Injuries of the Spine states that for DCs 5235 to 5243, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined rating of motion of the thoracolumbar spine between 120 degrees and 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion to greater than 60 degrees but less than 85 degrees; combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height.

In evaluating the ankle disability, the Board is mindful of 38 C.F.R. § 4.40, 4.45, 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011), Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995), which contemplate the functional limitations of musculoskeletal disabilities in measure range of motion and in addition to range of motion testing.

In a July 2011 rating decision, service connection was granted for the low back disability at issue in this appeal effective July 30, 2010.  At that time, the primary medical evidence of record was a January 2011 VA examination, at which forward flexion of the low back to 50 degrees.  This reflected the criteria required for a 20 percent rating for the low back.

At the time the Veteran's rating was reduced to 10 percent in November 2013, the Veteran had undergone another VA examination.  In the November 2013 VA examination, the Veteran's forward flexion was to 70 degrees and total range of motion testing revealed a combined range of motion of the low back of 215 degrees.  No additional range of motion was found on repetition or as due to pain.  The Veteran reported flare-ups with certain activities.  No muscle spasm or guarding resulted in abnormal gait.  As a result, the Veteran's rating for the low back disability was reduced to 10 percent because forward flexion was not limited to 60 degrees or less.

However, the Veteran was afforded another VA examination of his low back in April 2015.  At this examination, forward flexion was to 25 degrees.  This shows that the Veteran met the criteria for the 20 percent rating at this time.  In fact, based on the results of this examination, he may want to file for an increased rating for his low back disability, although he is already in receipt of SMC at the housebound rate.  These results are consistent with the Veteran's Board testimony in March 2015 that his low back disability had gotten worse, not better.  

While the Board recognizes that some time had passed between the November 2013 examination and the Veteran's testimony in March 2015 and examination in April 2015, the Board finds that because improvement in the disability was shown only in one examination, the Veteran's low back disability did not maintain improvement under the ordinary conditions of life.  Therefore, based on post-reduction evidence, the rating reduction effectuated as of November 12, 2013 for the low back disability was, or at least is now, improper and the 20 percent rating will be restored.


ORDER

The reduction from a 20 percent rating to a 10 percent rating for the service-connected low back degenerative arthritis disability was improper; a 20 percent rating is restored, effective November 12, 2013, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


